Order filed September 05, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-12-00175-CV
                                            ____________

                    LYDIA ALCALA-GARCIA AND JANET SOLIS, Appellant

                                                     V.

                              CITY OF LAMARQUE, TEXAS, Appellee


                                On Appeal from the 56th District Court
                                      Galveston County, Texas
                                 Trial Court Cause No. 10-CV-3018


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of Attachment 4 (DVD) to City of La Marque, Texas’s
Motion for Summary Judgment.

       The clerk of the 56th District Court is directed to deliver to the Clerk of this court the original of
Attachment 4 (DVD) to City of La Marque, Texas’s Motion for Summary Judgment, on or before
September 17, 2012. The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon completion of inspection,
to return the original of Attachment 4 (DVD) to City of La Marque, Texas’s Motion for Summary
Judgment, to the clerk of the 56th District Court.

                                                   PER CURIAM